       Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

                                    :
WILLIAM H. SHEHADI, JR.,            :              CIVIL ACTION NO.
A CONSERVED PERSON BY AND           :              3:18-cv-00360-MPS
THROUGH THE CONSERVATOR OF          :
HIS ESTATE, ALBERT B. SHEHADI,      :
                                    :
                Plaintiff,          :
     v.                             :
                                    :
MARK CUSSON, MICHAEL PRESNICK,      :
CARL BENJAMIN, WILLIE BETHEA, LANCE :
CAMBY, CLAYTON DAVIS, GREG          :
GIANTONIO, BRUCE HOLT, ROBERT       :
LARNED, ROBERT MARTINEAU, PATRICK :
O’BRIEN, AND SETH QUIDER,           :              DECEMBER 6, 2019
                                    :
                Defendants.         :
                                    :

                   REPORT OF PARTIES’ PLANNING MEETING

      Plaintiff:                William H. Shehadi, Jr.

      Defendants: 1             Mark Cusson         Willie Bethea
                                Michael Presnick    Clayton Davis
                                Bruce Holt          Carl Benjamin
                                Robert Larned       Robert Martineau
                                Patrick O’Brien
                                Seth Quider

      Date Complaint Filed:     March 1, 2018

      Date Complaint Served:    March 3-6, 2018

      Date of Appearance:       Various times in April 2018




1Defendants Lance Camby and Greg Giantonio have not entered appearances in this
action.
         Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 2 of 12



        Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, the parties’

counsel conferred between December 2, 2019 and December 5, 2019. The participants

were:

            • Antonio Ponvert III for the plaintiff William H. Shehadi, Jr.;

            • John R. Williams for defendants Patrick O’Brien and Bruce Holt;

            • Thomas P. Moriarty for defendant Michael Presnick; and

            • Jon D. Golas for defendant Robert Larned.

        Despite e-mails from plaintiff’s counsel’s office dated November 25, 2019,

December 3, 2019, December 4, 2019, and December 5, 2019, advising of the due date

for this report and requesting input, pro se defendants Carl Benjamin, Clayton Davis,

and Willie Bethea and counsel for Mark Cusson and Robert Martineau failed to respond.

I.      CERTIFICATION

        The undersigned counsel certify that, after consultation with their clients, they

have discussed the nature and basis of the parties’ claims and defenses and any

possibilities for achieving a prompt settlement or other resolution of the case and, in

consultation with their clients, have developed the following proposed case

management plan. Counsel further certify that they have forwarded a copy of this report

to their clients.

II.     JURISDICTION

A.      SUBJECT MATTER JURISDICTION.

        This Court has jurisdiction pursuant to 28 U.S.C. §§1331 and 1343.

Supplemental jurisdiction over the state law claims is conferred by 28 U.S.C. § 1367.


                                              2
        Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 3 of 12



B.     PERSONAL JURISDICTION

       Personal jurisdiction is not contested.

III.   BRIEF DESCRIPTION OF CASE

       The plaintiff William H. Shehadi is an acquittee committed to the Whiting

Forensic Hospital within the Connecticut Department of Mental Health and Addiction

Services. At all times relevant to this Complaint, Mr. Shehadi suffered, and continues to

suffer, from severe and persistent mental illness. The defendants were all Forensic

Nurse Specialists or Forensic Treatment Specialists at Whiting Forensic who were

responsible for the supervision, safety and wellbeing of Mr. Shehadi. The Complaint

asserts that during the period of February 27, 2017 to March 22, 2017 and for many

months and years prior to that time, the defendants inflicted physical abuse, neglect,

exploitation, humiliation, and psychological torture on Mr. Shehadi. The Complaint

alleges that the February – March, 2017 abuse was recorded on videotape.

       A.     CLAIMS OF PLAINTIFF

       The plaintiff asserts the following claims against all defendants: (1) Violation of

the Fourteenth Amendment’s Guarantee of Safe Conditions of Confinement and Right

to Be Free from the Use of Excessive Force by Agents and Employees of the State,

pursuant to 42 U.S.C. § 1983; (2) Violation of the Fourteenth Amendment’s Guarantee

of the Right to Protection from Harm, pursuant to 42 U.S.C. § 1983; (3) Violation of the

Fourteenth Amendment’s Guarantee of the Right to Reasonable Medical and Mental

Health Care, pursuant to 42 U.S.C. § 1983; (4) State Law Assault and Battery; (5) State




                                             3
          Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 4 of 12



Law Recklessness; and (6) State Law Intentional Infliction of Emotional Distress. The

plaintiff seeks economic and non-economic compensatory and punitive damages.

         B.   DEFENSES

         1.   The plaintiff’s claims against the defendant are barred by qualified

immunity.

         2.   The plaintiff’s state law claims against the defendants are barred by

sovereign immunity.

         3.   The plaintiff’s state law claims against the defendants are barred by

statutory immunity.

         4.   The plaintiff’s allegations against some or all of the defendants lack

sufficient factual detail or specificity to state a plausible claim upon which relief may be

granted and therefore this action should be dismissed pursuant to the doctrine of Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007), and Ashcroft v. Iqbal, 556 U.S.

662 (2009).

         5.   Any injuries suffered by the plaintiff were the result solely of his own

wrongdoing.

         6.   The plaintiff and his conservator have failed to mitigate damages allegedly

suffered.

         7.   Any injuries suffered by the plaintiff were the result of the justifiable use of

force.

         8.   Any injuries suffered by the plaintiff were the result of the justifiable use of

force in the performance of the defendants’ duties.


                                              4
        Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 5 of 12



IV.   STATEMENT OF UNDISPUTED FACTS

      Counsel certify that they have made a good faith attempt to determine whether

there are any material facts that are not in dispute. The following material facts are

undisputed:

      1.      Mr. Shehadi is, and at all relevant times was, committed to the custody of

the Connecticut Department of Mental Health and Addiction Services and confined at

Whiting.

      2.      At all times relevant to the Complaint, defendant Michael Presnick was a

Forensic Nurse at Whiting, employed and paid by the State of Connecticut, responsible

for providing treatment, care and supervision to Bill Shehadi.

      3.      At all times relevant to the Complaint, defendant Robert Larned was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

      4.      At all times relevant to the Complaint, defendant Bruce Holt was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

      5.      At all times relevant to the Complaint, defendant Mark Cusson was a

Forensic Nurse at Whiting, employed and paid by the State of Connecticut, responsible

for providing treatment, care and supervision to Bill Shehadi. Defendant Cusson was

convicted on April 4, 2019 of three counts of Intentional Cruelty to Persons in violation

of Connecticut General Statute § 53-20(a)(1) and sentenced to five years, and five

counts of Disorderly Conduct in violation of Connecticut General Statute § 53a-182,


                                            5
        Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 6 of 12



unconditional discharge. Defendant Cusson’s appeal to the State of Connecticut

Appellate Court was reinstated on November 19, 2019 following the defendant’s motion

for reconsideration of the court’s disposition order entered on November 5, 2019 (see

AC-42452).

      6.     At all times relevant to the Complaint, defendant Patrick O’Brien was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

      7.     At all times relevant to the Complaint, defendant Seth Quider was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

      8.     At all times relevant to the Complaint, defendant Carl Benjamin was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

      9.     At all times relevant to the Complaint, defendant Willie Bethea was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

      10.    At all times relevant to the Complaint, defendant Lance Camby was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

      11.    At all times relevant to the Complaint, defendant Clayton Davis was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.


                                            6
         Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 7 of 12



       12.     At all times relevant to the Complaint, defendant Greg Giantonio was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

       13.     At all times relevant to the Complaint, defendant Robert Martineau was a

Forensic Treatment Specialist, employed and paid by the State of Connecticut,

responsible for providing care and supervision to Bill Shehadi.

       14.     Bill Shehadi’s room at Whiting was equipped with a stationary video

camera recording the activities of Shehadi and Whiting staff 24/7 during the period

February 27 to March 22, 2017.

V.     CASE MANAGEMENT PLAN

       A.      STANDING ORDER ON SCHEDULING IN CIVIL CASES

       The parties request modification of the deadlines in the Standing Order on

Scheduling in Civil Cases.

       B.      SCHEDULING CONFERENCE WITH THE COURT

       The parties do not request a pretrial conference with the Court before entry of a

scheduling order pursuant to Federal Rule of Civil Procedure 16(b).

       C.      EARLY SETTLEMENT CONFERENCE

       The parties certify that they have considered the desirability of attempting to

settle the case before undertaking significant discovery or motion practice. Settlement

is unlikely at this time.

       D.      JOINDER OF PARTIES AND AMENDMENT OF PLEADINGS




                                             7
        Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 8 of 12



       1.     The date for plaintiff to file motions to join additional parties or to amend

the pleadings has passed.

       2.     The date for defendants to file motions to join additional parties or to

amend the pleadings has passed.

       E.     DISCOVERY

       1.     The parties anticipate that discovery will be needed concerning the

following subjects: all factual issues and liability claims and defenses raised in the

Complaint and Answers, and damages.

       2.     All discovery, including depositions of expert witnesses pursuant to Fed.

R. Civ. P. 26(b)(4), will be commenced upon the filing of this Report and completed (not

propounded) by February 1, 2021.

       3.     Discovery will not be conducted in phases.

       4.     Discovery will be completed by February 1, 2021.

       5.     Plaintiff anticipates that he will require 20 depositions of parties and fact

witnesses, and the defendants anticipate that they will require 20 depositions of parties

and fact witnesses. The depositions of fact witnesses will begin immediately and will

be completed by October 1, 2020.

       6.     The parties may request permission to serve more than 25 interrogatories.

       7.     Plaintiff intends to call expert witnesses at trial. Plaintiff will designate all

trial experts and provide opposing counsel with reports retained pursuant to Fed. R. Civ.

P. 26(a)(2) by September 1, 2020. Depositions of any such experts will be completed

by November 2, 2020.


                                               8
        Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 9 of 12



       8.     Defendants intend to call expert witnesses at trial. Defendants will

designate all trial experts and provide opposing counsel with reports from retained

experts pursuant to Fed. R. Civ. P. 26(a)(2) by December 2, 2020. Depositions of such

experts will be completed by February 1, 2021.

       9.     A damages analysis, describing the nature and severity of the plaintiff’s

injuries, will be provided by the plaintiff, along with a monetary demand, by September

2, 2020.

       10.    Undersigned counsel have discussed the disclosure and preservation of

electronically stored information, including, but not limited to, the form in which such

data shall be produced, search terms and/or other techniques to be used in connection

with the retrieval and production of such information, the location and format of

electronically stored information, appropriate steps to preserve electronically stored

information, and the allocation of costs of assembling and producing such information.

The parties agree to the following procedures for the preservation, disclosure and

management of electronically stored information: It is believed that electronically-stored

information will not become an issue in this matter. Counsel agree that procedures will

be discussed and agreed upon by them should that prove not to be the case.

       11.    Undersigned counsel have discussed discovery procedures that minimize

the risk of waiver of privilege or work-product protection, including procedures for

asserting privilege claims after production. The parties agree to the following

procedures for asserting claims of privilege after production: the producing party shall

notify the recipient party as soon as it is discovered that possibly privileged documents


                                             9
        Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 10 of 12



have been produced, and counsel shall agree either (1) that the documents and all

copies shall be returned to the producing party or (2) the issue shall be brought to the

Court’s attention and the documents shall not be used for any purpose unless and until

a final order allowing such use is issued.

       F.     DISPOSITIVE MOTIONS

       Dispositive motions, if any, will be filed on or before March 2, 2021.

       G.     JOINT TRIAL MEMORANDUM

       The joint trial memorandum required by the Standing Order on Trial Memoranda

in Civil Cases will be filed by April 1, 2021 if no dispositive motions are filed, or sixty

days following the Court’s decision on all pending dispositive motions.

VI.    TRIAL READINESS

       The case will be ready for trial by June 4, 2021.

       As officers of the Court, undersigned counsel agree to cooperate with all counsel

and the Court to promote the just, speedy and inexpensive determination of this action.




                                              10
Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 11 of 12



                            RESPECTFULLY SUBMITTED,

                            THE PLAINTIFF,

                            BY__/s/ Antonio Ponvert, III
                            Antonio Ponvert, III ct17516
                            Koskoff, Koskoff & Bieder, P.C.
                            350 Fairfield Avenue
                            Bridgeport, CT 06604
                            Tel: (203) 336-4421
                            Fax: (203) 368-3244
                            Email: aponvert@koskoff.com

                            THE PLAINTIFF,

                            BY__/s/ Kirk W. Lowry_
                            Kirk W. Lowry
                            Connecticut Legal Rights Project, Inc. – Mdltn
                            Silver St., PO Box 351
                            Middletown, CT 06457
                            Tel: (860) 262-5017
                            Fax: (860) 262-5035
                            Email: Klowry@clrp.org

                            THE DEFENDANT, MICHAEL PRESNICK

                            BY __/s/ Thomas P. Moriarty
                            Thomas P. Moriarty ct03778
                            William H. Paetzold ct10074
                            Moriarty, Paetzold & Sherwood
                            2230 Main Street
                            Glastonbury, CT 06033
                            Tel. (860) 657-1010
                            Fax (860) 657-1011
                            E-Mail: tom@mpslawfirm.com

                            THE DEFENDANT, ROBERT LARNED

                            BY /s/_Jon D. Golas
                            Jon D. Golas ct23324
                            Golas, Golas & Golas, PC
                            249 East Center Street
                            Manchester, CT 06040


                              11
       Case 3:18-cv-00360-MPS Document 70 Filed 12/06/19 Page 12 of 12



                                         Tel No: 860-646-4545
                                         Fax no: 860-646-8604
                                         Email: jgolas@golaslaw.com

                                         THE DEFENDANTS PATRICK O’BRIEN AND
                                         BRUCE HOLT

                                         BY /s/ John R. Williams
                                         John R. Williams ct00215
                                         51 Elm Street
                                         New Haven, CT 06510
                                         Tel No: 203-562-9931
                                         Fax No: 203-776-9494
                                         Email: jrw@johnrwilliams.com


                                    CERTIFICATION

      I hereby certify that a copy of the foregoing was filed electronically and served by

mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-

mail to all parties by operation of the Court’s electronic filing system or by mail to

anyone unable to accept electronic filing. Parties may access this filing through the

Court’s system.

                                         /s/Antonio Ponvert III
                                         Antonio Ponvert III




                                            12
